

113 S1489 IS: IRS Abuse Protection Act of 2013
U.S. Senate
2013-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1489IN THE SENATE OF THE UNITED STATESSeptember 10, 2013Mr. Alexander (for himself and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to require the
		  Secretary of the Treasury to notify the taxpayer each time the taxpayer’s
		  information is accessed by the Internal Revenue Service.1.Short titleThis Act may be cited as the
			 IRS Abuse Protection Act of
			 2013.2.Notice relating
			 to accessing account, return, or return information(a)In
			 generalSection 6103 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (q) as
			 subsection (r) and by inserting after subsection (p) the following new
			 subsection:(q)Notice relating
				to accessing account, return, or return information(1)In
				generalThe Secretary shall provide notice, in writing, to a
				taxpayer any time the taxpayer’s account, return, or return information is
				accessed by the Secretary.(2)Special rules
				relating to investigations(A)Investigations
				by the SecretaryIn the case
				of any civil or criminal investigation, the notice required by paragraph (1)
				shall be provided not later than 1 year after such investigation is
				closed.(B)Investigations
				by StatesIn the case of any
				investigation by a State using information provided pursuant to subsection (d),
				the notice required by paragraph (1) shall be provided after the Secretary
				receives notice with respect to such investigation pursuant to subsection
				(d)(7). Notice provided pursuant to this subparagraph shall include all
				information provided to the Secretary pursuant to subsection (d)(7).(3)NoticeThe notice required by paragraph (1) shall
				include the following:(A)Who accessed such
				account, return, or return information.(B)The purpose for which such account, return,
				or return information was accessed.(C)How such account, return, or return
				information was accessed.(4)Copy of
				information accessedIn addition to the notice required to be
				provided by paragraph (1), the Secretary shall provide with such notice a copy
				of all information accessed.(5)Subsequent use
				of accessed informationIf a report or other use of an account,
				return, or return information for which notice is provided under paragraph (1)
				is made, the Secretary shall provide such report or a report of such use to the
				taxpayer.(6)Taxpayer
				rightsThe Secretary shall include with each notice provided
				under this subsection a notice of taxpayer rights pursuant to the Taxpayer Bill
				of Rights
				2..(b)Availability of
			 Inspector General for Tax Administration reportsSection 7803(d)
			 of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new paragraph:(4)Availability of
				Inspector General for Tax Administration reportsIf the Inspector General for Tax
				Administration investigates any unauthorized use a taxpayer’s account, return,
				or return information, the Inspector General for Tax Administration shall
				notify the taxpayer of such investigation and provide full access to any report
				by the Inspector General for Tax Administration with respect to the
				investigation..(c)State access to
			 taxpayer informationSection 6103(d) of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new paragraph:(7)Submission of
				notification to SecretaryThe
				Secretary may not provide any access or disclosure under the preceding
				paragraphs of this subsection until the entity to be provided access or
				disclosure agrees to notify the Secretary within 1 year after an investigation
				is closed the identity of who accessed such information, what was accessed, why
				it was accessed and how it was
				accessed..(d)Reports of
			 Unauthorized access to CongressSection 6103(f) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:(6)Unauthorized
				access reports, etcNotwithstanding any other provision of this
				section, the Secretary with respect to Internal Revenue Service employees, and
				the Inspector General for Tax Administration with respect to any audit, shall
				submit to each member of the committees referred to in paragraph (1) any report
				of the Secretary or the Inspector General for Tax Administration, as the case
				may be, regarding unauthorized access, violation of rights, laws, or any rules
				or regulations of the Internal Revenue
				Service..(e)Effective
			 dates(1)Subsection
			 (a)The amendment made by
			 subsection (a) shall apply with respect to information accessed after the date
			 of the enactment of this Act.(2)Subsection
			 (b)The amendment made by
			 subsection (b) shall apply with respect to investigations closed after the date
			 of the enactment of this Act.(3)Subsection
			 (c)The amendment made by subsection (c) shall
			 apply to access and disclosures after the date of the enactment of this
			 Act.(4)Subsection
			 (d)The amendment made by
			 subsection (d) shall apply with respect to information accessed and reports
			 prepared after the date of the enactment of this Act.